Case: 1:19-cv-00189-MRB Doc #: 106 Filed: 05/20/21 Page: 1 of 16 PAGEID #: 3032




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO


SLUSH PUPPIE LIMITED,
                                          CASE NO. 1:19-cv-00189-MRB
     Plaintiff/ Counterclaim Defendant,
                                          Judge Michael R. Barrett
            v.

THE ICEE COMPANY,

     Defendant/ Counterclaim Plaintiff.




 REPLY MEMORANDUM IN SUPPORT OF DEFENDANT THE ICEE COMPANY’S
             MOTION FOR PRELIMINARY INJUNCTION
 Case: 1:19-cv-00189-MRB Doc #: 106 Filed: 05/20/21 Page: 2 of 16 PAGEID #: 3033




I.     INTRODUCTION

       SPL/Frozen Brothers’ opposition brief concedes probability of success on the merits—to

wit, that ICEE properly terminated the 1996 Manufacturing Appointment and 1999 Distributor

Agreement almost 2 years ago and that SPL/Frozen Brothers therefore have no rights to use the

SLUSH PUPPIE marks or sell any Slush Puppie products anywhere in the world. SPL Br. at 1

(“the Court need not address the underlying merits.”). This is nothing short of astonishing

because SPL/Frozen Brothers has been repeatedly arguing in the European tribunals that those

agreements were not properly terminated and that it is only this Court—and not the European

tribunals—that must rule on that very issue. Incredibly, SPL’s brief does not even mention the

1996 and 199 agreements at all. Nor does SPL argue that it has some other rightful basis to

continue to use the SLUSH PUPPIE® trademarks, devalue the brand by holding onto domain

names using the mark, and maintain a presence on social media as “Slush Puppie.” Instead,

SPL/Frozen Brothers (hereinafter, “SPL”) makes the following frivolous arguments: (1) that this

Court lacks jurisdiction to tell SPL to stop using the SLUSH PUPPIE® marks; (2) that it has

already stopped using the SLUSH PUPPIE® marks, or soon will; (3) that ICEE cannot show

irreparable harm; and (4) that ICEE failed to “plead a count for injunctive relief” and so cannot

seek an injunction.

       SPL’s jurisdictional argument is the height of hypocrisy. It was SPL that filed this case

and asked this Court to decide the parties’ respective rights to the SLUSH PUPPIE® trademarks

in Europe. And it was SPL that asked this Court to issue declarations and injunctions relating to

the use of the SLUSH PUPPIE trademarks and the conduct of third parties in Europe. See, e.g.,

Amended Complaint Doc. 27 at p. 34 (asking the Court to enter an order “enjoining Defendant

ICEE to instruct all third parties to whom ICEE has granted the right to manufacture and sell



                                                 1
 Case: 1:19-cv-00189-MRB Doc #: 106 Filed: 05/20/21 Page: 3 of 16 PAGEID #: 3034




SLUSH PUPPIE neutral base and syrups in the 1996 Territory that such use is contrary to

ICEE’s obligations to SPL and contrary to law and that said third parties must cease and desist

from further manufacture and sale of SLUSH PUPPIE neutral base and syrups in the 1996

Territory”; p. 35 (same as to 1999 Distributor Agreement). The 1996 Appointment and the 1999

Agreement are both governed by Ohio law, and both require explicitly that SPL cease all use of

the SLUSH PUPPIE® trademarks upon termination—the precise obligations ICEE is seeking to

enforce. Moreover, SPL is judicially estopped from making its extraterritoriality argument

because—as ICEE set forth in its opening brief—SPL/Frozen Brothers repeatedly told foreign

tribunals that this Court was the one to decide whether SPL has rights to the SLUSH PUPPIE®

trademark in Europe. SPL prevailed on that argument, and thus it must get what it asked for—a

decision from this Court that the license agreements have been properly terminated and that SPL

has no basis for using the SLUSH PUPPIE® trademarks in Europe. And, of course, as noted,

SPL has conceded this very point—making no argument that the license agreements were not

properly terminated, and making no argument that it has any rights at all to the SLUSH PUPPIE

trademarks. SPL’s cynical misuse of the justice system must be stopped.

       Moreover, SPL has not stopped using the SLUSH PUPPIE® trademarks, and has not

carried out its obligations under the 1996 Appointment and 1999 Agreement to stop infringing

and to return to ICEE the SLUSH PUPPIE® branded materials—such as the domain names—in

its possession. While SPL’s declarant Laura Peters claims that “[o]n November 17, 2020, SPL

formerly [sic] changed its name and brand from Slush Puppie to Frozen Brother Limited,” in fact

on the very same day Ms. Peters signed a filing changing the name of an existing company from

“Frozen Brothers Limited” to “Slush Puppie Limited.” See Ex. A (Name Change documents).

Put simply, SPL, no doubt at the behest of Mark Peters, appears to be playing a crude shell game




                                                2
 Case: 1:19-cv-00189-MRB Doc #: 106 Filed: 05/20/21 Page: 4 of 16 PAGEID #: 3035




by changing the name of the litigant in this case only to resume using the Slush Puppie name

under a nominally distinct company. Frozen Brothers continues to misuse the SLUSH PUPPIE

trademarks, and it has admitted it has no right to do so. The Court must therefore put an end to

SPL’s game-playing and enter a preliminary injunction.

       SPL’s “irreparable harm” arguments fare no better. As an initial matter, trademark law

presumes irreparable harm; it is not ICEE’s burden to demonstrate it here. And just as

fundamentally, SPL’s ongoing infringement does cause ICEE irreparable harm. SPL and its

principal Mark Peters have forged documents and committed perjury repeatedly during the

course of this case. Having the SLUSH PUPPIE® brand associated with persons and companies

of such character threatens to irreparably damage the brand in the eyes of the public. And it

deprives ICEE of control over the brand in Europe—a classic form of irreparable harm in the

trademark context.

       Finally, SPL’s claim that ICEE cannot seek an injunction because it has not “pled a

count” for an injunction is bizarre. As countless courts have recognized, an injunction is a

remedy, and not a “count” or “claim” unto itself. See, e.g., Mills v. Deutsche Bank Nat’l Trust

Co., 2014 WL 130548, at *5 (S.D. Ohio Jan. 12, 2014) (“[A]n injunction is a remedy, not a claim

for relief unto itself.”). Thus, pleading it as Frozen Brothers argues would have been improper.

ICEE’s Amended Counterclaims properly and expressly seek injunctive relief as part of each

count and as part of the separate prayer for relief.

       Put simply, SPL fails to address that ICEE properly terminated the 1996 Appointment

and 1996 Agreement and effectively concedes ICEE’s likelihood of success on the merits. And

the arguments SPL does raise, including telling the Court that it has no power to address SPL’s

infringement after successfully convincing foreign tribunals that the issue is properly before this




                                                  3
 Case: 1:19-cv-00189-MRB Doc #: 106 Filed: 05/20/21 Page: 5 of 16 PAGEID #: 3036




Court, are meritless, misleading, and frivolous. A preliminary injunction is necessary and

justified at this time. As the history of this case and SPL’s continued infringement demonstrate,

SPL cannot operate on the “honor” system. The Court should enter an order (i) declaring that

SPL’s rights under the 1996 Appointment and 1999 Agreement have been validly terminated; (ii)

declaring that SPL has no right to use the SLUSH PUPPIE® trademarks; and (3) preliminarily

enjoining ICEE from further use of the SLUSH PUPPIE® trademarks, effective immediately, as

set forth in ICEE’s proposed order.

II.    ARGUMENT

       A.      SPL is Estopped from Denying This Court’s Jurisdiction

       SPL’s claim that the Court lacks jurisdiction to enjoin its conduct in Europe is cynical

even by the low standards of its behavior in this case. After all, it was SPL that filed this case

and asked the Court to enjoin ICEE from using the SLUSH PUPPIE® trademarks in Europe!

ECF No. 1-1, at PAGEID 29. Now that SPL’s fraud has been exposed, it apparently has a much

more limited view of the Court’s power. That will not wash. The 1996 Appointment and 1999

Agreement are both governed by Ohio law and require the parties to submit to jurisdiction in

Ohio, which SPL did by choosing to file its case here. SPL does not argue that the Court lacks

jurisdiction to issue an order based on ICEE’s contractual claims ruling that: (1) ICEE validly

terminated the 1996 Appointment and 1999 Agreement and (2) SPL has no right to use the

SLUSH PUPPIE® trademarks. That is precisely what ICEE’s motion asks the Court to do.

       Just as fundamentally, with respect to the Lanham Act, SPL is judicially estopped from

denying the Court’s power to decide the termination of the licenses and its right to use the

SLUSH PUPPIE® trademarks. Judicial estoppel provides that “where a party assumes a certain

position in a legal proceeding, and succeeds in maintaining that position, he may not thereafter,



                                                  4
 Case: 1:19-cv-00189-MRB Doc #: 106 Filed: 05/20/21 Page: 6 of 16 PAGEID #: 3037




simply because his interests have changed, assume a contrary position, especially if it be to the

prejudice of the party who has acquiesced in the position formerly taken by him.” New

Hampshire v. Maine, 532 U.S. 742, 749 (2001). The doctrine thus “protects the integrity of the

judicial process by preventing a party from taking a position inconsistent with one successfully

and unequivocally asserted by the same party in a prior proceeding.” Reynolds v. Comm’r of

Internal Revenue, 861 F.2d 469, 472 (6th Cir. 1988).

       That is precisely what SPL has done here. In two administrative proceedings over the

slushpuppie.nl and slushpuppie.ch domain names, SPL unequivocally took the position that the

tribunal of the World Intellectual Property Organization should not order the transfer of the

domain names to ICEE’s parent company precisely because SPL was arguing to this Court that

the “license has been unlawfully terminated.” ECF No. 103-4, at ¶¶ 3, 6. Indeed, SPL’s

subsidiary (the domain name registrant) relied on the fact that the “judge [meaning this Court]

has yet to decide on this.” Id. In both instances, the WIPO panel accepted SPL’s argument and

declined to rule on the domain name issue until this Court had a chance to decide the issue. Id.

at ¶¶ 4, 7. Thus, in both instances, SPL argued that this Court had the exclusive jurisdiction to

decide who had the right to use the SLUSH PUPPIE® trademarks in Europe, and the foreign

tribunals accepted these arguments in ruling in SPL’s favor. That is all that judicial estoppel

requires.

       Indeed, this case presents an even stronger case for judicial estoppel than Rapture

Shipping, Ltd. v. Allround Fuel Trading B.V., 350 F. Supp. 2d 369 (S.D.N.Y. 2004), which is

factually analogous. There, a party (Rapture) argued in a Netherlands court that it had a contract

with the defendant for the delivery of fuel and that it was entitled to damages because the fuel

was defective. Id. at 372. The Netherlands court accepted the premise that a contract existed and




                                                 5
 Case: 1:19-cv-00189-MRB Doc #: 106 Filed: 05/20/21 Page: 7 of 16 PAGEID #: 3038




dismissed the case for improper forum, holding that an arbitration clause applied. Id. Rapture

then refiled in the Southern District of New York and argued that it should not be bound by the

arbitration clause because it was not the actual signatory to the contract, and thus no contractual

relationship existed. Id. at 374. The court held that, because the Netherlands court had adopted

Rapture’s argument that a contract did exist as a premise of its decision, it was judicially

estopped from arguing otherwise in the later action. Id.

       The rationale is even stronger for estopping SPL here, because SPL’s argument was not

only a premise of the WIPO panels’ decisions, but the argument on which SPL prevailed. Simply

put, having told WIPO that this Court should decide the issue of license termination (and,

accordingly, use of the SLUSH PUPPIE® trademarks and domain names), and having prevailed

on that issue, SPL cannot now be heard to argue that the Court has no power to make such a

decision. To accept SPL’s argument would essentially mean that no tribunal will address these

issues—a result that is untenable and that would enable SPL to continue its improper conduct for

the foreseeable future.

       B.      SPL Has a Contractual Duty to Cease Use of the SLUSH PUPPIE®
               Trademarks, but It Nonetheless Continues to Infringe

       The core of SPL’s opposition is its claim that there is nothing left to enjoin because SPL

is in the process of ceasing its infringement of the SLUSH PUPPIE® trademarks and no longer

holds itself out as a licensee or owner of the SLUSH PUPPIE® trademarks. ECF No. 105-1

(Laura Peters Decl.) ¶¶ 3-9, 11. As an initial matter, even if it were true that SPL has stopped or

is in the process of stopping its infringing conduct (and it is not), that does not mean injunctive

relief is inappropriate. The Court “has discretion to grant injunctive relief even after there has




                                                  6
    Case: 1:19-cv-00189-MRB Doc #: 106 Filed: 05/20/21 Page: 8 of 16 PAGEID #: 3039




been cessation of the complained-of-conduct.”1 State Farm Mut. Auto Ins. Co. v. Sharon Woods

Collision Center, Inc., 2007 WL 4207158, at *11 n.5 (S.D. Ohio Nov. 26, 2007) (Barrett, J.).

That is especially appropriate here where SPL concedes that the 1996 Appointment and 1999

Agreement were properly terminated. Moreover, as set forth in ICEE’s opening brief, ICEE

needs an injunction to assure foreign tribunals that it has validly terminated SPL’s rights. SPL

has repeatedly (and successfully) told those tribunals to not rule in ICEE’s favor until this Court

decides the issue of the validity of the termination of SPL’s license, and thus of its right to use

the SLUSH PUPPIE® trademarks. ECF No. 103-4, at ¶¶ 3-7. ICEE therefore needs an order

from this Court ruling that the license has been validly terminated to continue to pursue SPL’s

infringements abroad.

         In any event, SPL has not stopped infringing, and SPL’s suggestion that this Court

simply trust it to clean up its own act is laughable in light of SPL’s conduct in this case. SPL has

finally discarded admitted forger Mark Peters as a declarant, substituting in his niece, Laura

Peters. Ms. Peters declares that “[o]n November 17, 2020, SPL formerly [sic] changed its name

and brand from Slush Puppie Limited to Frozen Brother Limited.”2 ECF No. 105-1. But what



1
  SPL cites Mrs. United States National Pageant, Inc. v. Williams, 353 F. Supp. 3d 213, 218-19
(W.D.N.Y. Feb. 14, 2019). But the court’s decision there simply found that the defendant’s
continued control of content-less websites was not causing irreparable harm, not that it was not
an infringement. Here, as set forth below, ICEE is entitled to a statutory presumption of
irreparable harm, which SPL has not tried to rebut. Moreover, SPL’s years of use of the websites
under the license has necessarily imbued them with the ICEE’s goodwill, and removal of content
from them—implying ICEE is abandoning the European market—will necessarily harm the
value of the marks and ICEE’s standing with potential distributors and customers.
2
 Mark Peters is, however, still the eye of the storm for SPL’s infringing chicanery. For example,
Mark Peters sought as an individual a registration for the trademark FROZEN BROTHERS in
Canada, implying that SPL may be considering expanding its infringement to countries outside
of Europe. See https://www.trademarkelite.com/canada/trademark/trademark-
detail/1855672/FROZEN-BROTHERS, last accessed May 19, 2021.



                                                  7
 Case: 1:19-cv-00189-MRB Doc #: 106 Filed: 05/20/21 Page: 9 of 16 PAGEID #: 3040




Ms. Peters and SPL hide from the Court is that SPL merely shifted the SLUSH PUPPIE® name

to a different company. Prior to the name change, Mark Peters already controlled a dormant UK

company called Frozen Brothers Limited, which was incorporated in 2017. See Ex. B (Certificate

of Incorporation); Ex. C (December 31, 2019 statement of “dormant accounts” showing

company with 1£ in assets). But on November 17, 2020, that company sprung to life, changing

its name to “Slush Puppie Limited.” Ex. A (Name Change Resolution and Certificate of

Incorporation on Change of Name dated Nov. 17, 2020). Put simply, while SPL was changing

the name of Slush Puppie Limited—the litigant here—to Frozen Brothers Limited, it was

simultaneously changing a related company’s name back to Slush Puppie Limited to carry on its

infringing activities and continue to associate itself with the Slush Puppie brand. Laura Peters

not only knew about the name change—she signed the name change documents. See Ex. A. Yet

more reason that the Court should not take SPL’s word for it that it will stop its infringement

without a court order.

       Moreover, despite having removed the bulk of the content, SPL continues to hold hostage

domain names using the SLUSH PUPPIE® trademarks in a variety of countries:

slushpuppie.co.uk, slushpuppie.fr, slushpuppie.de, slushpuppie.nl and slushpuppie.ch in

particular. SPL’s “defense” is that it has stripped those websites of their content so that they now

display as broken links or blank voids where SPL’s use of the SLUSH PUPPIE® trademarks

used to be. As such, SPL claims it is no longer “using” the domains. SPL’s argument misses the

point. First, the 1999 Agreement requires SPL to return to ICEE any “literature, signs,

advertising material, promotional matter, and other materials identifying the former

DISTRIBUTOR with COMPANY or its PRODUCTS.” ECF No. 29-2, at III.B. Second, the

fact that a former licensee is holding on to domain names with ICEE’s trademarks and has




                                                 8
Case: 1:19-cv-00189-MRB Doc #: 106 Filed: 05/20/21 Page: 10 of 16 PAGEID #: 3041




stripped them of their content rather than turning them over to ICEE is the harm. Consumers

who visit those domains will invariably be confused about whether ICEE has a SLUSH

PUPPIE® operation in Europe, or frustrated that they cannot use the domain to find ICEE’s

genuine SLUSH PUPPIE® web presence, as courts have recognized: “Prospective users of

plaintiff’s services who mistakenly access defendant’s website may fail to continue to search for

plaintiff’s own home page, due to anger, frustration, or the belief that plaintiff’s home page does

not exist.” Planned Parenthood Fed. of Am. v. Bucci, 1997 WL 133313, at *4 (S.D.N.Y. Mar.

24, 1997), aff’d 152 F.3d 920 (2d Cir. 1998). This type of confusion has long been actionable in

this circuit. See PACCAR Inc. v. TeleScan Technologies, LLC, 319 F.3d 243, 253 (6th Cir. 2003)

(“An infringing domain name has the potential to misdirect consumers as they search for web

sites associated with the owner of a trademark.”), abrogated on other grounds, KP Permanent

Make-Up, Inc. v. Lasting Impression I, Inc., 543 U.S. 111 (2004).

       SPL’s authorities are not to the contrary, because they stand only for the bland

proposition that “mere reservation of a domain name”—without actually using it—is not always

an infringement.3 ECF No. 105, at 8. But that is not what is going on here. SPL has used the

domain names for years to sell SLUSH PUPPIE® branded products. That use, both under the

1999 Agreement and under trademark law, inured to the benefit of ICEE (the trademark owner).

ECF No. 29-2, at VI.D; F.D.I.C. v. Homestead Mortg. Co., 2010 WL 5420279, at *9 (E.D. Mich.



3
  SPL’s cases are not factually on-point in any event. Bird v. Parsons, 289 F.3d 865, 877-78 (6th
Cir. 2002) dealt with whether a registrar, i.e., an issuer of domain names, could be held liable for
issuing an infringing domain. The Sixth Circuit recognized that the registrant, the one who
owns the domain, “can then use its domain name to infringe on the rights of a registered
trademark owner.” Id. at 878. And in 555-1212.com, Inc. v. Communication House Int’l, Inc.,
157 F. Supp. 2d 1084, 1092 (N.D. Cal. 2001), there was “no evidence” that “defendant [has]
done anything more than merely reserve the domain name.” In contrast, SPL spent years as a
licensee using the domain name to market ICEE’s SLUSH PUPPIE® branded products.



                                                 9
Case: 1:19-cv-00189-MRB Doc #: 106 Filed: 05/20/21 Page: 11 of 16 PAGEID #: 3042




Dec. 27, 2010) (“A licensee’s use inures to the benefit of the licensor-owner of the mark and the

licensee acquires no ownership rights in the mark itself.”). Now, having used the domains to sell

SLUSH PUPPIE® branded products, SPL spitefully seeks to destroy ICEE’s goodwill by

maintaining shoddy, contentless websites that will frustrate, confuse, and mislead consumers

about ICEE’s presence in Europe. That bad faith conduct is worlds removed from mere

“reservation” of a domain name, and should be enjoined by requiring SPL to transfer the domain

names to ICEE.

        Finally, SPL does not contest the evidence ICEE submitted that SPL continues to thwart

ICEE’s efforts to set up an authorized distribution network in Europe. SPL’s infringing products

still appear on the Rose Marketing website (including some with “Coming Soon” messages. SPL

could solve that problem with a single phone call, but refuses to do so. Nor does SPL contest Mr.

Fachner’s testimony that SPL has sought to frustrate ICEE’s efforts to appoint new distributors

in Europe by insisting that it is the exclusive distributor of SLUSH PUPPIE® products. ECF No.

130-1, at ¶¶ 19-23. SPL’s continued infringement must be enjoined.

        C.      ICEE Has Established Irreparable Harm

        SPL ignores the most compelling facts supporting irreparable harm here. The 1999

Agreement, which contains the trademark license that has now been validly terminated,

acknowledges that “after . . . termination of this agreement, any use of the MARKS by

DISTRIBUTOR will result in irreparable injury to” the licensor—here ICEE. ECF No. 29-2, Ex.

B to Amended Counterclaims, at III.B. Indeed, in signing the agreement, SPL “consent[ed] to a

court order enjoining DISTRIBUTOR from using the MARKS in any way, notwithstanding any

other enforcement remedy.” Id. While the Sixth Circuit has not yet decided whether such a

clause is sufficient by itself to justify a finding of irreparable harm, the law is clear that they




                                                   10
Case: 1:19-cv-00189-MRB Doc #: 106 Filed: 05/20/21 Page: 12 of 16 PAGEID #: 3043




serve as “evidence in support of a finding of irreparable harm.” York Risk Servs. Grp, Inc. v.

Couture, 787 Fed. Appx. 301, 308 (6th Cir. 2019); N. Atl. Instruments, Inc. v. Haber, 188 F.3d

38, 49 (2d Cir. 1999).

       And there is additional evidence here. First, as a legal matter, SPL does not address,

much less attempt to rebut, the statutory presumption of irreparable harm. 15 U.S.C. § 1116(a).

Second, Mr. Fachner’s declaration, which SPL also does not address, explains that SPL’s

continued “refusal to surrender the ‘slushpuppie’ domains to ICEE, and its refusal to

acknowledge that it no longer is an authorized manufacturer or distributor,” is harming ICEE’s

ability to license others in Europe to use the SLUSH PUPPIE® trademarks. ECF No. 103-1, at

¶¶ 21-22. This “loss of control of reputation, loss of trade, and loss of good will” among

potential distributors in Europe is a classic example of irreparable harm in the context of an

infringer’s unauthorized use of trademarks. State Farm Mut. Auto Ins. Co. v. Sharon Woods

Collision Center, Inc., 2007 WL 4207158, at *11 (S.D. Ohio Nov. 26, 2007) (Barrett, J.); see

also CFE Racing Prods., Inc. v. BMF Wheels, Inc., 793 F.3d 571, 596 (6th Cir. 2015) (stating

that “loss of control over one’s reputation is neither ‘calculable nor precisely compensable’” and

thus constitutes irreparable harm). Therefore, ICEE is entitled to a presumption of irreparable

harm and has shown irreparable harm as a factual matter. SPL has not carried its burden to rebut

the presumption, and has not challenged ICEE’s evidence as a factual matter.

       D.      ICEE’s Amended Counterclaims Properly Seek Injunctive Relief

       ICEE’s counterclaims allege breach of the 1996 Appointment and 1999 Agreement

(Count II and III), trademark infringement in violation of the Lanham Act at 15 U.S.C. § 1114

(Counts IV), unfair competition and false designation of origin in violation of the Lanham Act at

15 U.S.C. § 1125(a) (Count V), and deceptive trade practices in violation of Ohio R.C. § 4165




                                                11
Case: 1:19-cv-00189-MRB Doc #: 106 Filed: 05/20/21 Page: 13 of 16 PAGEID #: 3044




(Count VI). In each of these counts, ICEE requested injunctive relief prohibiting SPL from

continuing to use the SLUSH PUPPIE® trademarks. See ECF No. 29, at ¶¶ 93, 121, 139-41,

148-50, 157-59. ICEE further specifically requested injunctive relief in its Prayer for Relief. Id.

at ¶¶ 164-68. ICEE’s Amended Counterclaims therefore put SPL on more than adequate notice

that it would seek injunctive relief—and indeed SPL does not argue otherwise.

       Instead, SPL argues that ICEE cannot seek injunctive relief because it did not include a

separate “count” for injunctive relief. That argument is frivolous. It is well settled that an

“injunction is a remedy, not a claim.” E.g., Madej v. Maiden, 951 F.3d 364, 369 (6th Cir. 2020);

Mills, 2014 WL 130548, at *5. Therefore, courts not only do not require a separate count for

injunctive relief, they dismiss them. See Reem Props., LLC v. City of Sterling Heights, MI, 2016

WL 805753, at *4 (E.D. Mich. Feb. 29, 2016) (“Plaintiffs numbered counts in Count IV,

Injunction (Count VII) and Costs of Litigation in Count VIII) do not state causes of action or

claims, only statements or remedies.”); Mills, 2014 WL 130548, at *5; Stroh Props., Inc. v. City

of Detroit, 2013 WL 626478, at *3 (E.D. Mich. Feb. 20, 2013) (“It is well settled that an

injunction is an equitable remedy, not an independent cause of action.”). The only case cited by

SPL on this point involved a situation where the plaintiff failed to request injunctive relief at all.

See Elliot v. Snyder, 2020 WL 5351084, at *6 (W.D. Mich. May 13, 2020) (pleading contained

no “request for injunctive relief or any description of what the injunctive relief might entail”).

ICEE’s Amended Counterclaims seek injunctive relief.

       E.      SPL Acknowledges That No Bond is Necessary

       As ICEE highlighted in its opening brief, no bond is necessary here because any harm

SPL may incur was the result of its taking the known risk of breaching its limited licenses for the

SLUSH PUPPIE® trademarks when it pursued this fraudulent litigation against ICEE. In




                                                  12
Case: 1:19-cv-00189-MRB Doc #: 106 Filed: 05/20/21 Page: 14 of 16 PAGEID #: 3045




response, SPL does not argue that it would suffer harm from an injunction, and therefore the

Court should not require a bond.

III.   CONCLUSION

       SPL’s fraudulent campaign of litigation has cost ICEE years of time and hundreds of

thousands of dollars in attorney’s fees to unwind. In order to continue the work of reasserting its

control over its valuable SLUSH PUPPIE® trademarks, ICEE requires a Court order stating

what even SPL itself does not deny: that ICEE validly terminated the 1996 Agreement and 1999

Appointment and that SPL has no right to use the SLUSH PUPPIE® trademarks in Europe.

ICEE respectfully requests that the Court grant its motion for a preliminary injunction and enjoin

SPL from making further use of the SLUSH PUPPIE® trademarks.




                                                13
 Case: 1:19-cv-00189-MRB Doc #: 106 Filed: 05/20/21 Page: 15 of 16 PAGEID #: 3046




Dated: May 20, 2021                  Respectfully submitted,

                                     DUANE MORRIS LLP

                                     BY: /s/ David J. Wolfsohn
                                     David J. Wolfsohn (admitted pro hac vice)
                                     Tyler R. Marandola (admitted pro hac vice)
                                     30 South 17th Street
                                     Philadelphia, PA 19103
                                     Tel.: (215) 979-1000
                                     Fax: (215) 979-1020
                                     djwolfsohn@duanemorris.com
                                     tmarandola@duanemorris.com

                                     Kenneth M. Argentieri (Ohio Bar No. 0067493)
                                     Trial Attorney
                                     600 Grant St., Ste. 5010
                                     Pittsburgh, PA 15219
                                     Tel.: (412) 497-1000
                                     Fax: (412) 497-1001
                                     kmargentieri@duanemorris.com


                                     Attorneys for Defendant/Counterclaim Plaintiff,
                                     The ICEE Company




                                        14
Case: 1:19-cv-00189-MRB Doc #: 106 Filed: 05/20/21 Page: 16 of 16 PAGEID #: 3047




                              CERTIFICATE OF SERVICE

      I hereby certify that on May 20, 2021 I served the foregoing document on counsel of

record by CM/ECF.



                                          BY: /s/ Tyler Marandola
                                                 Tyler Marandola




                                             15
